Exhibit 10.3

MANAGEMENT AGREEMENT

AGREEMENT made as of the 30th day of September, 2003 among CITIGROUP MANAGED
FUTURES LLC, a Delaware limited liability company ("CMF" or the "General
Partner"), CITIGROUP DIVERSIFIED FUTURES FUND L.P., a New York limited
partnership (the "Partnership") and CAPITAL FUND MANAGEMENT SA, a French
corporation (the "Advisor").

W I T N E S S E T H:

WHEREAS, CMF is the general partner of Citigroup Diversified Futures Fund L.P.,
a limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options, swaps and forward
contracts with the objective of achieving substantial capital appreciation; and

WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
"Limited Partnership Agreement") permits CMF to delegate to one or more
commodity trading advisors CMF's authority to make trading decisions for the
Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission ("CFTC") and is a member of the National
Futures Association ("NFA"); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;

NOW, THEREFORE, the parties agree as follows:

1.    DUTIES OF THE ADVISOR.    (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership's agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by the General Partner in
commodity interests, including commodity futures contracts, options, swaps and
forward contracts. All such trading on behalf of the Partnership shall be in
accordance with the trading strategies and trading policies set forth in the
Partnership's Prospectus and Disclosure Document to be dated on or about
November 1, 2003 (the "Prospectus"), and as such trading policies may be changed
from time to time upon receipt by the Advisor of prior written notice of such
change and pursuant to the trading strategy selected by CMF to be utilized by
the Advisor in managing the Partnership's assets. CMF has initially selected the
Advisor's Discus Program (the "Program") to manage the Partnership's assets
allocated to it. Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the ordinary course of trading.
The Advisor may not deviate from the trading policies set forth in the
Prospectus without the prior written consent of the Partnership given by CMF.
The Advisor makes no representation or warranty that the trading to be directed
by it for the Partnership will be profitable or will not incur losses.

(b) CMF acknowledges receipt of the Advisor's Disclosure Document dated as of
June 30, 2003, as filed with the NFA and CFTC. All trades made by the Advisor
for the account of the Partnership shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor. However, the Advisor,
with the prior written permission (by either original or fax copy) of CMF, may
direct all trades in commodity futures and options to a futures

1


--------------------------------------------------------------------------------


commission merchant or independent floor broker it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the futures commission merchant or independent floor broker and any give-up
or floor brokerage fees are approved in advance by CMF. All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
parties have executed the relevant give-up agreements (by either original or fax
copy).

(c) The initial allocation of the Partnership's assets to the Advisor will be
made to the Advisor's Program. In the event the Advisor wishes to use a trading
system or methodology other than or in addition to the system or methodology
outlined in the description of the Program in the Prospectus in connection with
its trading for the Partnership, either in whole or in part, it may not do so
unless the Advisor gives CMF prior written notice of its intention to utilize
such different trading system or methodology and CMF consents thereto in
writing. In addition, the Advisor will provide five days' prior written notice
to CMF of any change in the trading system or methodology to be utilized for the
Partnership which the Advisor deems material. If the Advisor deems such change
in system or methodology or in markets traded to be material, the changed system
or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF. In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would require a
change in the description of the trading strategy or methods described in the
Prospectus. Further, the Advisor will provide the Partnership with a current
list of all commodity interests to be traded for the Partnership's account and
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF's written approval. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor's management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF. The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly. U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC's
regulations ("principals"), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor shall not
be required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or state law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
Further, CMF agrees to treat as confidential any results of proprietary accounts
and/or proprietary information with respect to trading systems obtained from the
Advisor.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF's
sole discretion so that CMF may reallocate the Partnership's assets, meet margin
calls on the Partnership's account,

2


--------------------------------------------------------------------------------


fund redemptions, or for any other reason, except that CMF will not require the
liquidation of specific positions by the Advisor. CMF will use its best efforts
to give two days' prior notice to the Advisor of any reallocations or
liquidations.

(g) The Advisor will not be liable for trading losses in the Partnership's
account including losses caused by errors; provided, however, that the Advisor
will be liable to the Partnership with respect to losses incurred due to errors
committed or caused by it or any of its principals or employees in communicating
improper trading instructions or orders to any broker on behalf of the
Partnership.

2.    INDEPENDENCE OF THE ADVISOR.    For all purposes herein, the Advisor shall
be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.

3.    COMPENSATION.    (a) In consideration of and as compensation for all of
the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee payable as
of the end of each calendar quarter equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services equal to 1/6 of 1% (2% per
year) of the month-end Net Assets of the Partnership allocated to the Advisor.

(b) "Net Assets" shall have the meaning set forth in Paragraph 7(d)(1) of the
Limited Partnership Agreement dated as of December 3, 2002, and without regard
to further amendments thereto, provided that in determining the Net Assets of
the Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions or incentive fees payable as of the date of such
determination.

(c) "New Trading Profits" shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the calendar quarter over Net Assets managed by the
Advisor at the end of the highest previous calendar quarter or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the calendar quarter, decreased by interest or other income,
not directly related to trading activity, earned on the Partnership's assets
during the calendar quarter, whether the assets are held separately or in margin
accounts. Ongoing expenses shall be attributed to the Advisor based on the
Advisor's proportionate share of Net Assets as of the end of each month. Ongoing
expenses above shall not include expenses of litigation not involving the
activities of the Advisor on behalf of the Partnership. Ongoing expenses shall
not include initial offering and organizational expenses of the Partnership. No
incentive fee shall be paid until the end of the first full calendar quarter of
the Advisor's trading for the Partnership, which fee shall be based on New
Trading Profits earned from the commencement of trading operations by the
Advisor on behalf of the Partnership through the end of the first full calendar
quarter of such trading. Interest income earned, if any, will not be taken into
account in computing New Trading Profits earned by the Advisor. If Net Assets
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there will be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another incentive fee.

(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which

3


--------------------------------------------------------------------------------


the number of business days during which CMF conducted the Partnership's
business operations or utilized the Advisor's services bears in the month to the
total number of business days in such month.

(e) The provisions of this Paragraph 3 shall survive the termination of this
Agreement.

4.    RIGHT TO ENGAGE IN OTHER ACTIVITIES.    (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. CMF and the Partnership
acknowledge that, subject to the terms of this Agreement, the Advisor and its
officers, directors, employees and shareholder(s), may render advisory,
consulting and management services to other clients and accounts. The Advisor
and its officers, directors, employees and shareholder(s) shall be free to trade
for their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor's basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership's commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership's positions are included in an aggregate amount which exceeds the
applicable speculative position limit. The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership's account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor's other accounts. The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading strategies or methods for the Partnership
that are inferior to strategies or methods employed for any other client or
account and that it will not knowingly or deliberately favor any client or
account managed by it over any other client or account in any manner, it being
acknowledged, however, that different trading strategies or methods may be
utilized for differing sizes of accounts, accounts with different trading
policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership's account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF. The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership's account given the potential size of the
Partnership's account and the Advisor's and its principals' current accounts and
all proposed accounts for which they have contracted to act as trading advisor.

5.    TERM.    (a) This Agreement shall continue in effect until June 30, 2004.
CMF may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days' notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement upon 30 days' notice to the Advisor if (i) the Net
Asset Value per unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 50%
or more

4


--------------------------------------------------------------------------------


as of the end of a trading day from such Net Assets' previous highest value;
(iii) limited partners owning at least 50% of the outstanding units shall vote
to require CMF to terminate this Agreement; (iv) the Advisor fails to comply
with the terms of this Agreement; (v) CMF, in good faith, reasonably determines
that the performance of the Advisor has been such that CMF's fiduciary duties to
the Partnership require CMF to terminate this Agreement; or (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership. At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent, (ii) Jean-Pierre Aguilar dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor, or (iii) the Advisor's registration as a commodity trading advisor with
the CFTC or its membership in the NFA or any other regulatory authority, is
terminated or suspended. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading prior to
dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days'
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Prospectus are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2004; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF's registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Section 3 hereof.

6.    INDEMNIFICATION.    (a) (i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership's assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to
subparagraph (a)(iii) of this Paragraph 6, indemnify and hold harmless the
Advisor against any loss, liability, damage, cost, expense (including, without
limitation, attorneys' and accountants' fees), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(i) To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in
subparagraph (a)(i) above, or in defense of any claim, issue or matter therein,
CMF shall indemnify the Advisor against the expenses (including, without
limitation, attorneys' and accountants' fees) actually and reasonably incurred
by it in connection therewith.

(ii) Any indemnification under subparagraph (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in

5


--------------------------------------------------------------------------------


subparagraph (i) above. Such independent legal counsel shall be selected by CMF
in a timely manner, subject to the Advisor's approval, which approval shall not
be unreasonably withheld. The Advisor will be deemed to have approved CMF's
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF's telecopying to the Advisor of the notice of CMF's selection,
that the Advisor does not approve the selection.

(iii) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership's or CMF's activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys' and accountants' fees) incurred in connection therewith.

(iv) As used in this Paragraph 6(a), the term "Advisor" shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term "CMF" shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys' and accountants' fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Paragraph 14 hereof, to the effect that
such acts or omissions violated the terms of this Agreement in any material
respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Section
1(g)).

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF's or the Partnership's business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys' and accountants' fees) incurred in connection
therewith.

(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.

(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.

(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.

7.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Prospectus will,
after review and approval by the Advisor, be accurate in all material respects
and as to them the Prospectus will not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that with respect to Table B and other
pro forma or hypothetical performance information in the Prospectus, if any,
this representation and warranty extends only to the underlying data made
available by the Advisor for the preparation thereof and not to any hypothetical
or pro forma adjustments. Subject to such exception, all references to the

6


--------------------------------------------------------------------------------


Advisor and its principals in the Prospectus will, after review and approval of
such references by the Advisor prior to the use of such Prospectus in connection
with the offering of the Partnership's units, be accurate in all material
respects.

(ii) Without limiting the foregoing, the information with respect to the Advisor
set forth in the actual performance tables in the Prospectus is, as disclosed in
the Prospectus, constructed from the customer accounts managed on a
discretionary basis by the Advisor's principals and/or the Advisor during the
period covered by such tables and required to be disclosed therein. The
Advisor's performance tables have been examined by an independent certified
public accountant and the report thereon has been provided to CMF. The Advisor
will have its performance tables so examined no less frequently than annually
during the term of this Agreement.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of France and has full corporate power and authority to
enter into this Agreement and to provide the services required of it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that a prospectus relating
to the units is required to be delivered in connection with the offer and sale
thereof, the Advisor agrees upon the request of CMF to provide the Partnership
with such information as shall be necessary so that, as to the Advisor and its
principals, such prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) The Prospectus (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance) does not contain any untrue statement of a material
fact or omit to state a material fact which is necessary to make the statements
therein not misleading, except that the foregoing representation does not apply
to any statement or omission concerning the Advisor in the Prospectus, made in
reliance upon, and in conformity with, information furnished to CMF by or on
behalf of the Advisor expressly for use in the Prospectus (it being understood
that the hypothetical and pro forma adjustments in the Prospectus, if any, were
not furnished by the Advisor).

(ii) It is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF's and the Partnership's behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.

(v) CMF will not by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(vi) It is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.

7


--------------------------------------------------------------------------------


(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable rules and regulations of the CFTC and/or the
commodity exchange on which any particular transaction is executed.

(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.

(iii) In the placement of orders for the Partnership's account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership's positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership's brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account's daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.

9.    COMPLETE AGREEMENT.    This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.    ASSIGNMENT.    This Agreement may not be assigned by any party without
the express written consent of the other parties.

11.    AMENDMENT.    This Agreement may not be amended except by the written
consent of the parties.

12.    NOTICES.    All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF:

Citigroup Managed Futures LLC
399 Park Avenue
7th Floor
New York, New York 10022
Attention: Mr. David J. Vogel

8


--------------------------------------------------------------------------------


If to the Advisor:

Capital Fund Management SA
109 111 Rue V. Hugo
92532 Levallois, France
Attention: Jean-Pierre Aguilar

13.    GOVERNING LAW.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.    ARBITRATION.    The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.

15.    NO THIRD PARTY BENEFICIARIES.    There are no third party beneficiaries
to this Agreement.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
CITIGROUP MANAGED FUTURES LLC   [spacer.gif] By [spacer.gif] /s/ David J. Vogel
  [spacer.gif]   [spacer.gif] David J. Vogel
President and Director   [spacer.gif] CITIGROUP DIVERSIFIED FUTURES FUND L. P.  
[spacer.gif] By: [spacer.gif] Citigroup Managed Futures LLC
(General Partner)   [spacer.gif] By [spacer.gif] /s/ David J. Vogel  
[spacer.gif]   [spacer.gif] David J. Vogel
President and Director   [spacer.gif] CAPITAL FUND MANAGEMENT SA   [spacer.gif]
By [spacer.gif] /s/ Jacques Sauliere   [spacer.gif]   [spacer.gif] Jacques
Sauliere
Managing Director [spacer.gif]

10


--------------------------------------------------------------------------------
